           Case 1:17-cv-01097-APM Document 75 Filed 05/25/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 SUSAN B. LONG & DAVID BURNHAM,                     )
                                                    )
                Plaintiffs,                         )
                                                    )
 v.                                                 )
                                                            Civil Action No. 17-1097 (APM)
                                                    )
 U.S. IMMIGRATION AND CUSTOMS                       )
 ENFORCEMENT,                                       )
                                                    )
                Defendant.                          )
                                                    )

                                 DEFENDANT’S EXHIBIT LIST

         Pursuant to the Court’s May 18, 2021, Minute Order, Defendant U.S. Immigration and

Customs Enforcement (“ICE”) identifies the following exhibits that ICE may use during the May

27, 2021, evidentiary hearing:

      Defendant’s                                   Description
        Exhibit

          A          Declaration of Patricia J. de Castro, Ph.D (with exhibits) (ECF No. 53-3)

          B          Third Declaration of Susan B. Long (ECF No. 54-1)

          C          Notice of Supplemental Authority (ECF No. 66)

          D          Plaintiffs’ Second Cross-Motion for Summary Judgment (ECF No. 54)

          E          Reply in Support of Plaintiffs’ Second Cross-Motion for Summary
                     Judgment (ECF No. 63)

          F          Supplemental Declaration of Patricia J. de Castro (ECF No. 60-2)
        Case 1:17-cv-01097-APM Document 75 Filed 05/25/21 Page 2 of 2




Dated: May 25, 2021                Respectfully submitted,

                                   CHANNING D. PHILLIPS, D.C. Bar #415793
                                   Acting United States Attorney

                                   BRIAN P. HUDAK
                                   Acting Chief, Civil Division

                             By:   /s/ Robert A. Caplen
                                   ROBERT A. CAPLEN, D.C. Bar No. 501480
                                   Assistant United States Attorney
                                   U.S. Attorney’s Office, Civil Division
                                   555 Fourth Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2523
                                   robert.caplen@usdoj.gov

                                   Counsel for Defendant




                                      2
